DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed April 5, 2021.

Double Patenting
The double patenting rejection of claim 22 over US Patent No. 10,327,311 and 9,655,211 has been withdrawn based on the amendment filed April 5, 2021.

Claim Objections
Claims 1, 4, 6-7, 10, 18-19 and 21-22 are objected to because of the following informalities:  
In claim 1, “the display” on line 1 should be --a display--, “a string” on line 3 should be --the string--, “commands” on line 8 should be --said commands--, “a display” on line 11 should be --said display--, “said light string connected to said string” on lines 11-12 should be --said string--,  “displayed string” on line 12 should be --displayed string;--,  "a displayed string" on lines 13 and 17 should to be --said displayed string-- respectively, “vi wherein” on line 27 should be --vi. Wherein--, “the string” on line 29 should be --said string--;
In claim 4, “jumping” on line 3 should be -- and jumping--;
In claim 6, “audio file” on line 2 should be --audio files--;
In claim 7, “said display” on line 2 should be --a color matrix display--, and “audio file” on line 3 should be --thereon--;
In claim 10, “displayed on said” on line 3  should be --displayed on a--;
In claim 18 , “palette” on line 2 should be --color palette--;
In claim 19, “the screen” on line 2 should be --the image--;
In claim 21, “a string of lights” on line 3 should be --said string of lights--, “commands” on line 11 should be --said commands--, “a displayed” on line 17 should be --said displayed--, “the dominance” on line should be --a dominance--, “the adjacent” on line 26 should be --an adjacent--, and “a displayed” on line 33 should be --said displayed--; and
In claim 22,  “a string of lights” on line 3 should be --said string of lights--, “commands” on line 8 should be --said commands--, “display” on line 10 should be --a display--, “said light string” on lines 11 and 17 should be --said string-- respectively, “a displayed” on line 14 should be --said displayed--, “said transmitter” on line 23 should be --said transmitter for transmitting said selected color temperature--, “the adjacent” on line 28 should be --an adjacent--, and “a displayed string” on line 35 should be --said displayed string--.
 Appropriate correction is required.
It is also noted that claims 1 and 22 contains non-compliant amendments in terms of using underline markings to indicate changes and proper sub-indexing requirement, e.g.  in claim 1, the phrases, “iv. transmitter… v. from said device… vi. wherein said display…” , and in claim 22, the phrases, “vii. a transmitter for transmitting… “ when compared with the immediately previous amendment filed 8/27/2020. However, overall text of claims 1 and 22 filed April 5, 2021 is considered as acceptable for the purpose of examination.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gandhi (US2012/0323394A1).
Regarding claim 1, Gandhi teaches a system (see Fig. 1 A) for configuring the display of lights in a lights string comprising:
a.    a plurality of lamps (SLAVE 1, ... SLAVEN) wired into a string of lights (strings of lights, i.e. LED RED, LED GREEN, LED BLUE, LED WHITE shown in Fig. 11A-D);
b.    each of said lamps having at least one address and a processor controller (see paragraph [0047] where the slave 161 receiving commands and address byte, see Table 1 and see Fig. 9, a slave 161 where 930 being processor controller) for responding to commands sent to that address;
c.    a controller (140 in Fig. 1 A) connected to said string to provide power (see Fig. 10C) and address signals (see paragraph [0053]) to said string;
d.    a device (the user interface 110 having a RF remote control, see paragraph [0038]) connected to said controller for transmitting commands to said controller;
e.    said device including a display (computer interface 130 having GUI display, see paragraph [0050]) and running software (WINDOWS based) including:
i.    a display (see Figs. 1B & 1C) with a visual indication of said light string connected to said string (visual indication of a slave unit LEDs shown in Fig. 1C, see paragraph [0038], and GUI display is similar to the color marquee pattern or lighting result that may be observed at the slave LEDs see paragraph [0050]); an interface for accessing said displayed string (GUI being a touch screen being an interface for accessing slave units, see paragraphs [0038] and [0050]);
ii.    in response to access of a displayed string (LED shown in GUI display see Figs. 1B and 1C), displaying a color pallet for assigning a color to said lamps in said string (a color palette may be displayed on the GUI screen from which the user may select a color for each salve, see paragraph [0050]);
iii.    a transmitter for transmitting said selected color from said device to said controller and to said string by address (a transmitter is inherently required in communicating commands from GUI interface to the slave string addressed by the master in setting color value, see paragraph [0047]- [0050]) for transmitting said selected color from said device to said controller and to said string by address  (GUI interface sends selected color to controller 140 and to LEDs in the string addressed) thereby assigning colors to individual lamps (SLAVE 1, ... SLAVEN)  in said string; in response to access of a displayed string (user assigns color via GUI), displaying a selection of any non-color light display characteristics (command set in Table 1 includes deleting and renaming SLAVE unit) assignable to said string;
iv.    a transmitter (a transmitter is inherently required in communicating commands to the slave string addressed by the master in seeing color value including all functions shown in Table 1, see paragraph [0047]-[0050]) for transmitting said selected non-color display characteristics (command set in Table 1 includes deleting or renaming SLAVE)
v. from said device to said controller and to said string by address (from GUI to 140 and then to Slave 161, see paragraph [0047] where the slave 161 receiving commands and address byte from 140 received from GUI, see Table 1 and Fig. 9 where 930 being processor controller), so that when said string of lights are illuminated (the transmitter communicating commands to the slave string addressed by the master in setting toggling on/off and intensity change, see paragraph [0047] -[0050]), they will display whatever color and any other characteristics have been transmitted to them from said device (161 displays color and other characteristics sent by commands and addressed by 140 which was set by GUI); and 
vi. wherein said display (180 in Fig. 1C) is further configured to display the assigned color (Fig. 1B and 1C includes color settings using COLORS) and non-color characteristics of individual lamps (CHANGE SLAVE ADD, RENAME, DELETE, see Fig. 1C) which are transmitted to said lamps; so that when the colors and non-color characteristics are selected and transmitted to the string, said characteristics will display individual lamps with their corresponding to the color and non-color characteristics (user changes the setting for specific colors, and add and delete a SLAVE, see paragraph [0050]).
Regarding claim 8, Gandhi teaches the system of claim 1 wherein said device is configured to save a plurality of color matrices and non-color transitional characteristics and wherein the user and select from said saved matrices to be transmitted to said controller (slave microcontroller may execute instructions according to an indicated user preference, see paragraph [0035] and GUI shown Fig. 1C shows predefined, i.e. saved, modes of operations having various color matrices such as WHITE LIGHT, RAINBOW as well as RUNNING LIGHT as non-transitional effect, see paragraph [0038]).
Regarding claim 9, Gandhi teaches the system of claim 1 wherein including a plurality of preprogrammed color and non-color transitional characteristics are stored on the device for user selection (slave microcontroller may execute instructions according to an indicated user preference, see paragraph [0035] where GUI shown Fig. 1C shows predefined modes of operations having various color matrices such as WHITE LIGHT, RAINBOW as well as RUNNING LIGHT as non-transitional effect, see paragraph [0038]).
Regarding claim 10, Gandhi teaches the system of claim 1 wherein the display includes a virtual presentation of lamps corresponding to lamps on said strings and wherein said selected color and other light display characteristics are virtually displayed on said screen before transmission to said controller (via GUI, i.e. virtual presentation of a slave unit, the user may input modification commands and observe desired GUI-displayed lighting results, and may then effect a command to load the modified or selected modes into the master control unit 101, see paragraph [0050]).
Regarding claim 12, Gandhi teaches the system of claim 1 including a function to replicating the color and other characteristics of one string to another (saving a user-defined color sequence or selecting a factor preset color sequence being determined by a binary command code, see paragraph [0048]).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of Sibert (US2008/0264799 A1).
Regarding claim 2, Gandhi teaches the system of claim 1, 
but does not teach motion sensing controls on said device for hands free control of said string. 
However Sibert teaches a motion sensor (461 in Fig. 5) coupled to the control microprocessor (401) for the purpose of optimizing energy use (see paragraph [0002]).
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize a motion senor of Sibert providing for hands free control for the controller of the system of Gandhi for the purpose of power saving.
Regarding claim 3, Gandhi in view of Sibert teaches the system of claim 2 wherein said motion sensing controls include motions drawing from the group of:
a. pinching fingers to dim lights; 
b. spreading fingers to brighten lights; 
c. tapping to turn on or off; 
d. flicking finger left to right or vice versa to change function; 
e. moving hand towards sensor to turn on or off;
 f. moving hand left to right or right to left over sensor (Sibert teaches repeated upward hand motion, i.e. vertical motion being either right or left in reference to the horizontal line, see paragraph [0127] of Sibert).
Regarding claim 4, Gandhi in view of Sibert teaches the system of claim 3 including an input in said controller for audio files (a synthesized voice, see paragraph [0130]), and wherein said color and/or non-color characteristics of said lamps are modulated in response to said audio file (adjusting light based on the synthesized voice, see paragraph [0130]).
Regarding claim 5, Gandhi in view of Sibert teaches the system of claim 3 wherein said string includes individual addressable bulbs (each of the lamps, i.e. bulbs having one address and a processor, see paragraph [0047]) and wherein color and non-color characteristics of each bulb may be selected, displayed and transmitted to the bulbs (transmitters in the GUI communicates color values and toggling on/off and smooth intensity change, see paragraph [0047] - [0050]).
Regarding claim 6, Gandhi in view of Sibert teaches the system of claim 3 wherein the non-color non color characteristics are selected from the group of flashing, fading (smooth intensity change is equivalent to a fading) , jumping.
Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of Rabiner et al. (US 2008/0094005 A1).
Regarding claim 22, Gandhi teaches a system for configuring a display of lights in a string of lights (see Fig. 1A) comprising:
   a. a plurality of lamps (SLAVE 1, ... SLAVEN)  wired into a string of lights (strings of lights, i.e. LED RED, LED GREEN, LED BLUE, LED WHITE shown in Fig. 11A-D); 
   b. said string having at least one address and a processor controller (see paragraph [0047] where the slave 161 receiving commands and address byte from 140, see Table 1 and Fig. 9 where 930 being processor controller) for responding to commands sent to that address; 
   c. a controller (140 in Fig. 1 A) connected to said string to provide power (see Fig. 10C) and address signals (see paragraph [0053]) to said string;
   d. a device (the user interface 110 having a RF remote control, see paragraph [0038]) wirelessly connected to said controller for transmitting commands to said controller; 
   e. said device including display and running software (computer interface having GUI display, see paragraph [0050]) and running software (WINDOWS based) including: 
  	 i. a display a display (see Figs. 1B & 1C) with a visual indication of said light string connected to said string (visual indication of a slave unit LEDs shown in Fig. 1C, see paragraph [0038], and GUI display is similar to the color marquee pattern or lighting result that may be observed at the slave LEDs see paragraph [0050]);
   	ii. an interface (GUI being a touch screen accessing slave units, see paragraphs [0038] and [0050]) for accessing each of said displayed string; 
   	iii. in response to access of a displayed string (LED shown in GUI display see Figs. 1B and 1C), displaying a color pallet for assigning a color to said string (a color palette may be displayed on the GUI screen from which the user may select a color for each salve, see paragraph [0050])	
iv. in response to access of the displayed strings, displaying non-color characteristics which are assigned to said light string (command set in Table 1 includes deleting and renaming SLAVE unit);
  	 v. a transmitter (a transmitter is inherently required in communicating commands to the slave string addressed by the master in setting color value via GUI, see paragraph [0047]- [0050]) for transmitting said selected color from said device to said controller and to said string by address; 
vi. a transmitter (a transmitter is inherently required in communicating commands to the slave string addressed by the master in setting color value via GUI, see paragraph [0047]- [0050]) for transmitting said selected non-color characteristic from said device to said controller and to said string by address where the transmitter controls the color temperature by adjusting the intensity of each basic color of the LED (see paragraph [0058]), in response to access of a displayed string, displaying a selection of any color temperature (a user access the displayed string via GUI); so that when said strings of lights is illuminated (the transmitter communicating commands to the slave string addressed by the master in setting toggling on/off and intensity change, see paragraph [0047] -[0050]), the lamps will display whatever color and non-color characteristic  has been selected,
but does not teach the specific of values of intensities controlling the color temperature by one of the following:
- increasing the on-time percentage of one LED chip relative to an adjacent LED chip;
- ramping up the intensity of one LED chip while ramping down the intensity of the adjacent LED chip; 
- flashing one LED chip while maintaining an adjacent LED chip steady on;
- flashing one LED chip with a first predetermined on-time and flashing an adjacent LED chip at a second predetermined rate, wherein said first and second predetermined rate are not equal; in response to access of a displayed strings string, displaying a selection of any color temperature.
However, Rabiner et al. teaches a specific of controlling a color temperature by adjusting the intensity of light (lumens) of two adjacent light sources (104A… 104D, see paragraph [0067], adjusting different intensities i.e. ramping up and down the intensity within a range from zero to 255, see paragraph [0077] -[0078]), in generating predictable color.
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rabiner in the device of Gandhi such that variable intensities of two adjacent light sources being ramped up or down for generating a color temperature for a user specific choice of aesthetic appeal.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of Yan et al. (US 2013/0258654 A1), and further in view of Rabiner et al..
Regarding claim 21, Gandhi teaches a system for configuring the color temperature of a display of lights in a string of lights (see Fig. 1A) comprising:
   a. a plurality of lamps (SLAVE 1, ... SLAVEN)  wired into a string of lights; each of said lamp including a three color RGB LED chip (chip for LED RED, LED GREEN, LED BLUE, i.e. RGB LED in Fig. 11D) and a white LED adjacent (LED WHITE shown in Fig. 11D being adjacent to RGB LED); 
   b. each LED chip in each lamp of said string having at least one address and a processor controller (see paragraph [0047] where the slave 161 receiving commands and address byte, see Table 1 and Fig. 9 where 930 being processor controller) for responding to commands sent to that address; 
   c. a controller (140 in Fig. 1 A) connected to said string to provide power (see Fig. 10C) and address signals (see paragraph [0053]);
   d. a device (the user interface 310 having a RF remote control, see paragraph [0040]) connected to said controller for transmitting commands to said controller; 
   e. said device including a display and running software (GUI display being WINDOWS based, see paragraph [0050]) including: 
   	i. a display (see Figs. 1B & 1C) including a visual indication of said string connected to said display (visual indication of a slave unit LEDs shown in Fig. 1C, see paragraph [0038], and GUI display is similar to the color marquee pattern or lighting result that may be observed at the slave LEDs see paragraph [0050]); 
   	ii. an interface for accessing said displayed string (GUI being a touch screen being an interface for accessing slave units, see paragraphs [0038] and [0050]); 
   	iii. in response to access of a displayed string, displaying a color pallet (a color palette is displayed on the screen which a user selects a color for every slave unit, see paragraph [0050]) for assigning a color temperature to each of said lamps by adjusting the dominance of the cool or warm white LED (a white light having a tunable hue, see paragraph [0037]); 
   	iv. a transmitter (a transmitter is inherently required in communicating commands to the slave string addressed by the master in setting color value, see paragraph [0047]- [0050]) for transmitting said selected color hue from said device to said controller and to said string by address (GUI interface sends selected color to controller 140 and to LEDs in the string addressed) ; 
         	v. in response to access of a displayed string, displaying a selection of any color temperature (the transmitter communicating commands to the slave string addressed by the master in setting toggling on/off and intensity change, see paragraph [0047] -[0050]), the lamps will display whatever color has been selected,
but does not teach the specific of each of the lamps would include a cool white LED chip and a warm white LED, as well as the specific of values of intensities controlling the color temperature by one of the following:
- increasing the on-time percentage of one LED chip relative to an adjacent LED chip;
- ramping up the intensity of one LED chip while ramping down the intensity of the adjacent LED chip; 
- flashing one LED chip while maintaining an adjacent LED chip steady on;
- flashing one LED chip with a first predetermined on-time and flashing an adjacent LED chip at a second predetermined rate, wherein said first and second predetermined rate are not equal; in response to access of a displayed strings string, displaying a selection of any color temperature.
However,
regarding the specific of each of the lamps would include a cool white LED chip and a warm white LED, 
Yan et al. teaches utilizing the cool white LED chip and a warm white LED (see Fig. 2) used for creating a different hue of white color. 
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize the combination of the cool white LED chip and a warm white LED of Yan et al. in place of a white LED of Gandhi in creating a color for a user specific choice of aesthetic appeal; and
regarding the specific of controlling the color temperature with ramping up the intensity of one LED chip while ramping down the intensity of the adjacent LED chip,
Rabiner et al. teaches a specific of controlling a color temperature by adjusting the intensity of light (lumens) of two adjacent light sources (104A… 104D, see paragraph [0067], adjusting different intensities i.e. ramping up and down the intensity within a range from zero to 255, see paragraph [0077] -[0078]), in generating predictable color.
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rabiner in the device of Gandhi such that variable intensities of two adjacent light sources being ramped up or down for generating a color temperature for a user specific choice of aesthetic appeal.

Allowable Subject Matter
Claims 7, 11 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  one of ordinary skill in the art would not have been motivated to modify the teaching of Gandhi, Sibert, Rabiner et al. and/or Yan et al., and et al. to further includes, among other things, the specific of the assigned color being saved to a color matrix display screen capable of saving multiple colors there on where a color matrix screen includes a non-color transitional characteristic selector which allows user selectable input to select a non-color characteristic to transition from each indicated on the color matrix display so that when the colors and non-color characteristics are selected and transmitted to the addressed strings string, they will display a sequence of previously saved colors and non-color transition characteristics between colors (claim 7), the specific of a receiver in a display unit for receiving polling information from said controller to determine which lamps on said string have reachable addresses (claim 11), and the specific of the device including a.  a camera; b. the display includes a color pallet; c. the camera configured to capture an image, compute the dominate color in field of view as a point on said color pallet; d. further including a sender to transmit color instructions to the address so that the light string will display a color equivalent to the dominant color on the image (claim 17).
Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Gandhi fails to teach the ability to control lights at the lamp level where the display shows color and non-color characteristics. 
	The examiner notes that each of the slave units (SLAVE 1, … SLAVEN) of Gandhi as being one of the lamps is controlled by a user via GUI where GUI shows colors (RED, YELLOW, BLUE LEDs symbols and WHITE LEDs) and non-color characteristics  (renaming SLAVE 1, … SLAVE N controls in Fig. 1B and 1C ). 
	Applicant further argues that Gandhi does not disclose how strings of lights are displays, “let alone lamp within a string”.
	The examiner notes that each of colored LEDs shown in Figs. 1B and 1C are LEDs represents the visual indication of one of plurality of slave unit strings connected as discussed in paragraph [0038] which recites as “FIG. 1C depicts another exemplary GUI screen display 180 that … a display effect and/or add or delete a slave unit from the active system via touching one or more various settings 181-189”. 
The examiner further notes that “a lamp within a string” is not recited in the claim 1. 
	Regarding claim 21, applicant argues that a secondary reference Yan does not disclose a matrix of cool and warm LEDs being adjustable, and “Yan teaches away from the invention” since “color temperature is determined by selection of LEDs”.
	The examiner notes that the secondary reference Yan is used to illustrate a lamp having a cool white LED chip and a warm LED chip which is adjacent to a cool white LED chip since both a warm white LED with an adjacent cool white LED could be used instead of a white LED of Gandhi in providing a different hue white color for aesthetic appeal. It is also noted that Yan teaches a lamp with a warm LED chip and an adjacent cool LED chip.
	It is also noted that a newly found reference, Rabiner et al., teaches the color temperature being controlled by adjusting i.e. ramping up and down of LED intensities as discussed above in rejecting claims 21 and 22.
Therefore; claim 1 is rejected under 35 USC 102(a)(1), and claims 21 and 22 are rejected under 35 U.S.C. 103 as discussed above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844
	
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844